Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/756,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 merely broadens the scope of ‘539 claim 1, and instant claims 2-13 are either substantively equivalent to ‘539 claims 2-7, or well within the competence of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-H09213461(A) to Ohashi et al (Ohashi).
Referring to the abstract and translation, including Table 1 and the figures, Ohashi discloses, as recited in claim 1, “a ceramic heater... comprising: a ceramic body [11] having a heat generating resistor [12] and a coating layer [2] containing glass as a main component... formed so as to coat a surface of the ceramic body [11, and] smoothing the surface of the ceramic body [11]” (see ¶¶ 6 & 7).
As recited in claim 2, the roughness of the coating layer is less than that of the ceramic body (¶ 4, Table 1).
As in claim 3, the coating layer of Ohashi is a “glaze,” forming a smooth, protective coating on the ceramic body 11.
	As in claim 9, the coating layer 2, 2’ “coat[s] all of a region, where the heat generation resistor [12] is arranged, of the ceramic sheet” (see Figs. 1 & 2).
	As recited in claims 10-12 cumulatively, the ceramic heater 11 is “tubular,” with the “coating layer [2]... coat[s] the outer peripheral surface and an inner peripheral surface of the ceramic body [11]” (ibid).
Claim Rejections - 35 USC § 103
Claims 4-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of US PGPub. 2008/0210684 to Kukino et al (Kukino).
	Claim 7 alone differs substantively from Ohashi, in calling for the “ceramic body” to comprise “a support... made of ceramic; and a ceramic sheet... wound around an outer periphery of the support... in which the heat generating resistor is embedded.”

While Ohashi and Kukino do not discuss selecting a glaze with a deformation point at the maximum heater operating temperature (claim 4), a flange secured to the ceramic body by means of a bonding material with a deformation point at the maximum heater operating temperature (claim 5), the thermal expansion coefficient of the coating layer being less than that of the ceramic body (claim 6), the coating layer thinner than the ceramic sheet (claim 8, referring to claim 7), or a lead-free coating layer (claim 13), these features do not patentably distinguish the claims from the prior art. 
Recognizing that a flange is the conventional means to mount a tubular heater to a housing/receptacle of virtually any kind, using a glaze and flange bonding material with a deformation point at the maximum heater operating temperature would have been obvious because it is routinely applied to slow the degradation of both. A thermal expansion coefficient of the coating layer being less than that of the ceramic body lessens the likelihood of delamination caused by thermal cycling, and therefore obvious. use. The desirability of a coating layer thinner than the ceramic sheet, of a lead-free coating layer are determined strictly and routinely in accord with the known physical effects of thickness and composition.

The Examiner politely urges Applicant to review the prior art cited but not applied, if a reply to this Office action is contemplated
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	6/16/21